This is not an appeal invoking the appellate jurisdiction
of the supreme court.
On the contrary this is an original proceeding commenced in this, an appellate court, invoking its original jurisdiction in an attempt to have this court issue a writ of supervisory control directing the district court to set aside a certain ruling *Page 357 
wherein it declined to strike, as a departure in pleading, certain allegations contained in a reply filed by plaintiff in the court below.
An appeal is a matter of right while supervisory control is a writ of discretion.
The question presented by these original proceedings is identical with that presented to this court in State ex rel. Bonners Ferry Lumber Co., Ltd., v. District Court of Second Judicial Dist. in and for Silver Bow County, 69 Mont. 436,222 P. 1050, viz.: "Assuming, for the purposes of the application only, that the trial court erred in its ruling upon the motion, we are confronted with the inquiry: Should this court interfereprior to a trial of the cause upon the merits?" (Emphasis mine.)
The answer to the inquiry is that this court should not entertain this proceeding nor here interfere.
Human institutions have yet to attain perfection and the trial judge should be afforded every reasonable opportunity to consider and reconsider his rulings while the cause is pending before him and, if he determines that there has been error, to correct his own mistakes in the intermediate rulings made by him in the progress of the litigation. Considerable latitude must be indulged for it is not at all infrequent for a busy trial judge to get off the beam temporarily, yet to thereafter, at a subsequent stage of the proceedings again take his bearings, reconsider his former action and adopt a course whereby the litigant may complete his journey in the trial in safety and without suffering prejudice. It is therefore quite important that where possible, the appellate court adopt a "hands off" policy to the end that the trial court be permitted to try the case before it without the anticipation that the appellate court will seize every opportunity presented to "supervise" the trial court's each and every move at all the intermediate stages of the proceedings.
"A ruling on demurrer or exception is not, as a rule, regarded as binding on the court in the subsequent course of the litigation, *Page 358 
and * * * the court may at any time before final judgment reconsider its ruling and make other appropriate orders or decisions. This rule is particularly applicable where the ruling is erroneous * * *." 21 C.J.S., Courts, sec. 195, pp. 337, 338.
In State ex rel. Shores v. District Court of Second Judicial Dist., 27 Mont. 349, 71 P. 159, 161, this court said: "If the judgment in the case should be adverse, an appeal from it would furnish a remedy as complete and adequate as the court can furnish in any case, and would be preventive of any wrong whatever except such as would be an incidental result of any erroneous judgment, for which, owing to the imperfection of human institutions, no remedy has as yet been devised, except to correct it by the ordinary procedure in the trial court, or upon review by the appelllate court."
I agree that the petition for the writ of supervisory control should be denied. State ex rel. Bonners Ferry Lumber Co. v. District Court of Second Judicial Dist. in and for Silver Bow County, supra; State ex rel. Scoville v. District Court of Tenth Judicial Dist., Mont., 173 P.2d 119. While the majority opinion denies relators' petition and concedes that this court should not interfere with the trial court's order and ruling, nevertheless, the majority opinion reviews the proceedings, thoroughly canvasses the pleadings, assumes complete jurisdiction, and to all intents and purposes, considers, treats and determines the cause as though it were properly before this court on appeal, asserting that the sole question presented by these proceedings is whether the trial ocurt was in error in denying relators' motion attacking plaintiff's reply. This I consider to be highly improper for, while conceding that there should be no interference, yet this court does interfere and, interfering, it condemns the trial court's ruling made while that court was attempting to settle the pleadings in the case.
I therefore concur in the denial of the writ but otherwise dissent to the majority opinion. *Page 359